Name: 83/101/EEC: Council Decision of 28 February 1983 concluding the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources
 Type: Decision
 Subject Matter: deterioration of the environment;  international affairs;  natural environment;  European construction;  environmental policy
 Date Published: 1983-03-12

 12.3.1983 EN Official Journal of the European Communities L 67/1 COUNCIL DECISION of 28 February 1983 concluding the Protocol for the protection of the Mediterranean Sea against pollution from land-based sources (83/101/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas having regard to the declaration of the Council of the European Communities and of the representatives of the Governments of the Member States meeting in the Council of 22 November 1973 on the programme of action of the European Communities on the environment (3); Whereas that programme lays stress inter alia on the fact that marine pollution affects the whole Community, both because of the essential role played by the sea in the preservation and development of species and on account of the importance of sea transport for the harmonious economic development of the Community; Whereas, furthermore, that programme and Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (4) provide that certain measures are to be implemented by the Community in order to reduce the various types of marine pollution; Whereas the Convention on the protection of the Mediterranean Sea against pollution provides, in particular, that suitable measures should be adopted to prevent and reduce pollution caused by dumping from ships and aircraft, pollution resulting from the exploration and exploitation of the continental shelf, the sea-bed and its sub-soil and pollution from land-based sources; Whereas, in adopting Decision 77/585/EEC (5), the Council approved the Convention for the protection of the Mediterranean Sea against pollution, and the Protocol for the prevention of the pollution of the Mediterranean Sea by dumping from ships and aircraft; Whereas the Community took part in the negotiations concerning the conclusion of the Convention Protocol for the protection of the Mediterranean Sea against pollution from land-based sources; Whereas on 17 May 1980 the Community signed the said Protocol; Whereas, in order to attain, in the course of the operation of the common market, one of the objectives of the Community in the field of the protection of the environment and of the quality of life, it appears necessary to approve the said Protocol; Whereas, since the specific powers of act on required to adopt this Decision have not been provided for in the Treaty, it is necessary to invoke Article 235 thereof, HAS DECIDED AS FOLLOWS: Article 1 The Protocol for the protection of the Mediterranean Sea against pollution from land-based sources is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall deposit the Acts as provided for in Article 16 (4) of the Protocol referred to in Article 1 hereof. Done at Brussels, 28 February 1983. For the Council The President F. ZIMMERMANN (1) OJ No C 4, 8. 1. 1982, p. 3. (2) OJ No C 334, 20. 12. 1982, p. 136. (3) OJ No C 112, 20. 12. 1973, p. 1. (4) OJ No L 129, 18. 5. 1976, p. 23. (5) OJ No L 240, 19. 9. 1977, p. 1.